          Case 1:20-cv-10445-IT Document 6 Filed 03/24/20 Page 1 of 10



                      UNIITED STATES DISTRICT COURT
                 FOR THE FIRST CIRCUIT OF MASSACHUSETTS
                               BOSTON DIVISION
                       DOCKET NO. 1:20-CV-10445-IT

Massachusetts Board of Bar Overseers
                         Complainant,
v.
Lisa Siegel Belanger, Esq.,
                         Respondent


                 MOTION & MEMORANDUM OF LAW TO STRIKE &
                  QUASH COMPLAINANT’S MOTION TO REMAND

     Now comes Respondent Attorney Lisa Siegel Belanger (herein

referred as “undersigned counsel” and moves this Court, pursuant

to Local Rules 1.3 and 7.1(2) to strike and quash—with

prejudice—Complainant’s invalid filing of March 13, 2020 seeking

to return this matter to the Suffolk County of the Supreme

Judicial Court.      The grounds for Respondent’s motion to strike

and quash are set forth as follows:


     1.      Local Rule 7.1(2) states:

             No motion shall be filed unless counsel certify that
             they have conferred and have attempted in good faith
             to resolve or narrow the issue.


     2.    Complainants General Counsel Joseph S. Berman and

Assistant General Counsel Merle Haas have openly and

unequivocally stated in writing that they deliberately and with


                                        1
         Case 1:20-cv-10445-IT Document 6 Filed 03/24/20 Page 2 of 10



reckless disregard for Local Rule 7.1(2) violated the well and

long-established mandated requirement that a party must confer

with opposing counsel/party prior to filing any motion and that

the filing party submit a certified statement that he/she, at

the very least, did in fact attempt to confer with opposing

counsel/party.       Refer to Exhibit 1 (Copy of email correspondence

dated March 23, 2020).


    3.     By email, on March 23, 2020 at approximately

10:30 A.M., Respondent undersigned counsel, followed the above-

specified mandated rule regarding required conferring with

opposing counsel regarding Respondent’s intended filing to

strike and quash Complainant’s motion for remand, wherein

Respondent undersigned counsel stated:


         I intend to file a motion to quash/strike your motion for remand for your having
         violated Local Rule 7.1(2), which unequivocally required you to have conferred with
         me PRIOR to your filing--as well as a filed certificate of a supposed conference.

         Local Rule 7.1(2) states that counsel must comply with said rule as follows:

         (2) Motion Practice. No motion shall be filed unless counsel certify that they have
         conferred and have attempted in good faith to resolve or narrow the issue.

         To confirm, you overtly disregarded Local Rule 7.1(2) by failing to attempt any
         manner to communicate with me about your intent to file a motion for remand--which
         explains why you failed to comply with the needed Certificate of Compliance of
         conference as required by the rules to even be able to file said motion.

         Please let me know promptly if you will be filing a voluntary withdrawal of your
         motion to remand. Thank you for your assistance in this matter.




                                              2
     Case 1:20-cv-10445-IT Document 6 Filed 03/24/20 Page 3 of 10




4.      Given the clear-cut issue articulated by Respondent

undersigned counsel in the above set forth communication,

due to Complainant Board General Counsel Joseph S. Berman’s

and Assistant General Counsel Merle Haas’s silence, at

approximately 2:10 P.M., Respondent undersigned counsel

followed-up with the following email communication:


        Counsel,

        Just so there is no confusion or misunderstanding--if you intend to file any
        pleading in response to my first email sent today (March 23, 2020)--that requires
        you to still confer with me PRIOR to any such filing. To confirm, should you
        contemplate ignoring this email and if you do not email me independently and
        separate to any intended new filing on your part that too would be a violation of
        Local Rule 7.1(2)--which would compound your original filing violation of
        March 13, 2020.

        LSB

5.      At approximately 3:58 P.M., Complainant Board

Assistant General Counsel Merle Hass, on her behalf and

that of General Counsel Joseph Berman, she responded by

stating:


        Counsel:

        You are correct that we did not seek to confer with you before filing our Motion
        to Remand.

        We will file a new Motion to Remand.

        Please let us know if you will assent to the motion to remand or if you have
        suggestions to narrow the issues. If we don't hear from you by the close of
        business tomorrow, March 24, 2020, we will assume you don't assent.


                                         3
         Case 1:20-cv-10445-IT Document 6 Filed 03/24/20 Page 4 of 10



             Thank you.

             Sincerely,

             Merle Hass



    6.       Local Rule 1.3 (Sanctions) state failure to comply

with any obligations set forth in the Local Rules for the

District of Massachusetts may result in appropriate sanctions.


    7.       In this Court’s determination of an appropriate

sanction (which Respondent undersigned counsel’s requested

sanction of striking and quashing—with prejudice—Complainant

Board’s motion for remand), “the choice of an appropriate

sanction must be handled on a case-by-case basis.”            Tower

Ventures, Inc. v. City of Westfield, 296 F.3d 43, 46 (2002).


    8.       Respondent undersigned counsel’s motion for sanctions

in the manner of striking and quashing with prejudice is not

only justifiable, it is necessitated where:


         •   In the set forth email communications (Exhibit 1),

             there is a loud absence of any claim with regard to

             inadvertence or mistake on behalf of Assistant General

             Counsel Merle Haas and General Counsel Joseph Berman;

             Complainant Board proffers no legitimate excuse for

             violating Rule 7.1(2). See Benitez-Garcia v. Gonzalez-


                                      4
Case 1:20-cv-10445-IT Document 6 Filed 03/24/20 Page 5 of 10



    Vega, 468 F.3d 1 (1st Cir. 2006).       Such lack of

    legitimate excuse is exacerbated by Complainant Board

    having been afforded the opportunity to explain its

    deviation from the well and long-established mandate

    set forth by the United States District Court for

    Massachusetts—Complainant Board adamantly chose not to

    (See Tower Ventures, Inc. v. City of Westfield, supra

    at 46-47);


•   Assistant General Counsel Merle Haas’s and General

    Counsel Joseph Berman’s statements in the provided

    email (Exhibit 1) unequivocally constitutes an

    outright admission of an intentional violation of Rule

    7.1(2);


•   the reply made by Assistant General Counsel Merle Haas

    and adopted by General Counsel Joseph Berman: “You are

    correct that we did not seek to confer with you before

    filing our Motion to Remand” evidences a purposeful,

    deliberate, calculated and above-the-law attitude.


•   Other continuous bad faith conduct attributed to

    Complainant Board entails involve Bar Counsel filing a

    pleading in the matter of BD-2020-0013 captioned: Bar

    Counsel’s Opposition to Removal cCopy provided as


                             5
         Case 1:20-cv-10445-IT Document 6 Filed 03/24/20 Page 6 of 10



            Exhibit 3) AFTER Respondent undersigned had served the

            Supreme Judicial Court and opposing counsel this

            Court’s certification for removal.         (See Exhibit 2,

            copy of certification from the United States District

            Court for Massachusetts).       Also provided is the

            electronic docket for BD-2020-0013 as of March 24,

            2020 as Exhibit 4.



    9.      In Hall v. Gonfrade et al, 36 F.3d 1089 (1994)

(unpublished opinion—copy provided as Appendix 1), the First

Court of Appeals emphasized that a litigant’s “pro se status

does not absolve him from compliance with the Federal Rules of

Procedure”.    Given the Complainant Board of Bar Overseers’

particular self-designated role as rule enforcer over all

Massachusetts attorneys, it is, therefore, axiomatic that not

only do the rules apply to Complainant Board of Bar Overseers,

Complainant Board should be held to an even higher standard.


    10.     Further compelling the necessitated sanction of

striking and quashing with prejudice of Complainant Board’s

motion for remand is the compounded continuous and repeated bad

faith bullying conduct manifested by Complainant Board via

Assistant General Counsel Merle Haas’s and General Counsel

Joseph Berman’s because of Respondent undersigned counsel’s


                                      6
       Case 1:20-cv-10445-IT Document 6 Filed 03/24/20 Page 7 of 10



proper, reasonable and lawful exercise of the law.

Specifically, prior to Respondent undersigned counsel’s

realization of the above-described violations committed by

Assistant General Counsel Merle Haas and General Counsel Joseph

Berman on behalf of Complainant Board, Respondent undersigned

counsel emailed a request to confer with Complainant Board on

Friday, March 20, 2020, about assenting to an enlargement of

time due to Respondent undersigned counsel’s documented illness.

Respondent undersigned counsel emailed Complainant Board

stating:


    Counsel:

    I will be filing a motion in the above-specified action requesting the court to enlarge the
    time for my filing an opposition to your motions to remand.

     Please be advised that prior to your filed motion, I had come down ill [with] a head/chest
    cold--which I am still ill from and has worsened since its inception but remains status
    quo. I have documentation substantiating the timing and seriousness of my illness--
    should you need it. Today (Friday, March 20, 2020), my doctor informed that due to the
    shortage of COVID-19 tests that such testing was not available--that I should remain in
    touch with him.

     As I have referenced above, due to the nature of my illness (heavy head and bronchial
    congestion), it has hindered my ability to timely file an opposition to your motion.

     I am requesting your assent to a 30-day extension to file my opposition particularly
    because my symptoms have not in any manner improved, thereby my needing recovery
    time--which is obviously uncertain. (Also, as you know, my situation is compounded by
    my underlying cardiac condition which you are aware of from prior proceedings).

     Thank you for your prompt attention in this matter.

     LSB

See Exhibit 5 (email correspondence of March 20, 2020).


                                              7
       Case 1:20-cv-10445-IT Document 6 Filed 03/24/20 Page 8 of 10



    11.   Self-evident is exhibited bad faith motives embedded

in Assistant General Counsel Merle Haas and General Counsel

Joseph Berman wherein they replied on the same day (Friday,

March 20, 2020) stating:


          Attorney Belanger:

          We do not assent to your request for an enlargement of time.

          If you file such a motion, we will oppose it on the grounds that we
          believe your removal attempt is frivolous; your papers were filed in
          bad faith; and your actions are a transparent attempt to postpone the
          SJC’s review of your disciplinary matter, scheduled for April 22,
          2020. We object to any extension of time that will enable you to
          further pursue this meritless removal.

          Sincerely,

          Merle Hass


    12.   The sanction of striking and quashing with prejudice

Complainant Board’s motion to remand is necessary in the

interest of public policy.       If this Court were to allow

Complainant Board to simply be able to re-file its motion to

remand such conduct would overwhelmingly convey and confirm to

the already commonly-known and well-established justified

mistrust by the public regarding the judicial system as a whole.

For this Court to do anything other than what Respondent

undersigned counsel has requested for imposition of a sanction,

that would appear to condone a two-tiered system of justice.

                                      8
       Case 1:20-cv-10445-IT Document 6 Filed 03/24/20 Page 9 of 10



          WHEREFORE, the above-described conduct by Complainant

    Board—specifically via Assistant General Counsel Merle Haas

    and General Counsel Joseph Berman reinforces and

    substantiates the merit of Respondent undersigned counsel’s

    removal of BD-2020-0013 to this Court based on lawless

    retaliation By Complainant Board et al for Respondent

    undersigned counsel being a whistleblower exposing grave

    misconduct by specified attorneys and judges. For all the

    above foregoing reasons, Respondent undersigned counsel

    moves that Respondent’s motion to strike and quash—with

    prejudice—of Complainant Board’s motion for remand be

    GRANTED.


                                        Respectfully submitted,


                                        /s/ Lisa Siegel Belanger

                                        _____________________________
                                        Lisa Siegel Belanger, Esq.
                                        BBO 633060
                                        300 Andover Street, No. 194
                                        Peabody, MA 01960
                                        Tel. 978.998.2342
                                        lisa@belangerlawoffice.com


Date: March 24, 2020




                                    9
      Case 1:20-cv-10445-IT Document 6 Filed 03/24/20 Page 10 of 10



                        AFFIDAVIT OF COUNSEL

    I, Lisa Siegel Belanger, Esq., on my oath, depose and state

that to best of my knowledge that the facts set forth in

Respondent’s motion to strike & quash are true and accurate.


    SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY


                                        /s/ Lisa Siegel Belanger
                                        _______________________
                                        Lisa Siegel Belanger


    Date: March 24, 2020




           CERTIFICATE OF SERVICE & LOCAL RULE 7.1(2)

    I, Lisa Siegel Belanger, Esq., hereby certify that I have

conferred pursuant to Rule 7.1(2) regarding this Motion to

Strike & Quash and that this motion is filed through the ECF

system sent electronically to the registered participants as

identified on the Notice of Electronic Filing (NEF).




                                        /s/ Lisa Siegel Belanger
                                        _______________________
                                        Lisa Siegel Belanger


    Date: March 24, 2020




                                   10
